Citation Nr: 1540863	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent chronic adjustment disorder beginning May 19, 2009.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to November 2003. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a May 2012 hearing at the RO.  A transcript has been associated with the file.  

In May 2014, the Board granted a rating of 50 percent, but no higher, for the Veteran's psychiatric disability, from May 19, 2009.  She appealed the matter of a disability rating in excess of 50 percent, from May 19, 2009, for an acquired psychiatric disability to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Veteran, through her attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In a February 2015 Order, the Court granted the Motion, and remanded the matters on appeal to the Board.

Since the May 2014 Board decision, additional evidence has been associated with the claims file including VA treatment records and a May 2015 private psychological evaluation.  The Veteran's attorney waived initial RO consideration of such evidence in April and May 2015 statements.  See 38 C.F.R. § 20.1304(c).



FINDINGS OF FACT

1.  Prior to November 1, 2013, the Veteran's chronic adjustment disorder resulted in occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total impairment.

2.  Beginning November 1, 2013, the Veteran's chronic adjustment disorder has resulted in occupational and social impairment with deficiencies in most areas such as work, judgment, thinking, and mood due to such symptoms as near-continuous panic or depression affecting the ability to function appropriately and effectively, and difficulty in adapting to stressful circumstances (including work or a worklike setting).

3.  Prior to November 1, 2013, the Veteran was not unable to secure or follow a substantially gainful occupation.

4.  Beginning November 1, 2013, the Veteran's service-connected disabilities have resulted in an inability to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for chronic adjustment disorder prior to November 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2015).

2.  The criteria for a rating of 70 percent, but no greater, for chronic adjustment disorder beginning November 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2015).

3.  The criteria for a TDIU prior to November 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

4.  The criteria for a TDIU beginning November 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its May 2014 decision, the Board discussed in detail how VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) had been met and determined that no further notice or assistance was required to fulfill VA's duties in the development of the instant appeal.  This discussion and determination are hereby incorporated into this decision.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disability is rated under Diagnostic Code (DC) 9440, 38 C.F.R. § 4.130.  Under DC 9440, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified, including consideration of education and occupational experience.  Neither age nor intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In its May 2014 decision, the Board provided a detailed factual background of this case, which is also incorporated into this decision by reference.

In the February 2015 Joint Motion, the parties to the Motion noted that, in granting a 50 percent rating for the Veteran's psychiatric disability in its May 2014 decision, "the Board determined that the Veteran had 'reduced reliability and productivity, but not with deficiencies in most areas or total impairment,'" noting "some evidence of work dysfunction," but concluding that she "had been continuously employed for three years since 2012 and that the evidence reflected [the Veteran's] ability to cope with her symptoms while maintaining full-time employment," and finding "some impairment in social functioning but [noting] that [the Veteran] was able to maintain a long-term relationship and was able to function among other people at the workplace."

The parties determined that "remand is necessary because the Board's discussion regarding [the Veteran's] occupational functioning did not take into account symptomatology that caused her to take extensive leave, nor did the Board address evidence reflecting [her] inability to cope with her symptoms while maintaining fulltime employment."  The parties further determined that the issue of a TDIU had been raised by the record and should be addressed by the Board.

The parties' determinations regarding the inadequacy of the Board's May 2014 decision were based primarily on evidence that was not associated with the claims file at the time of the Board decision, specifically VA treatment records dated from September 2013 to June 2014.  The specific evidence cited by the parties includes an April 2014 VA medical record noting that the Veteran "felt anxiety from work [and] had used all of her leave and was currently home on unpaid leave," a December 2013 VA record reflecting that she "reported she was currently out of work due to 'acute anxiety at work,'" and "similar limitations [] noted in VA medical records dated in November 2013," such as "a November 2013 appointment request in which [the Veteran] noted she had invoked the Family Medical Leave Act and had missed a great deal of work since April 2013."  

In this case, the Board finds that a rating of 70 percent for chronic adjustment disorder, but no greater, and a TDIU, are warranted beginning November 1, 2013, but that neither a rating greater than 50 percent for the disability, nor a TDIU, is warranted prior to that date.

A November 1, 2013 VA treatment note reflects that the Veteran came anxious, tearful, and in distress, triggered by her job environment, and reported feeling  overwhelmed at work with a high level of anxiety, depression, and panic attacks whereby she could not perform as if she were paralyzed.  She reported not sleeping well, and feeling anxious most of the time.  On examination, affect was labile, mood was anxious and depressed, and judgement was between fair and poor.  It was noted that a Family Medical Leave Act (FMLA) form was filled out to request two weeks off for the Veteran due to psychiatric problems.

A VA treatment note three days later reflects that the Veteran reported severe and constant anxiety every day.  It was noted that her symptoms had gotten much worse, and she reported getting sick at work due to anxiety.  

On November 15, the Veteran requested a note to return to work, and stated that she believed that she was ready to go back to work.  Her VA psychiatrist reported that he had seen the Veteran and that, based on his current psychiatric evaluation, she was able to return to work effective immediately.  However, on November 20, the Veteran contacted her psychiatrist, reported that she had gone to work and "the nausea set in," that "[a]fter 3 days of being sick after I arrived at work, I just can't do it anymore," and that she was requesting that he fill out another FMLA form.  

During December 2013 VA treatment, the Veteran reported having to leave work several times due to anxiety, sweating, and stomach pains, and having trouble breathing sometimes.  Her VA psychiatrist reported filling out another FMLA form because she had been out of work after an episode of acute anxiety at work, and noted that the Veteran showed evidence of emotional distress every time she talked about her job and the amount of stress it caused.  It was agreed that the Veteran would try to return to work at some point with some modification of her job description (accommodation).  Later in December 2013, it was noted that the Veteran had gone back to work that week and was not doing well, with much stress and anxiety, and she reported feeling that she was young and should be able to work but that it was causing her so much anxiety that she got sick.

In January 2014, the Veteran requested to be seen because she left her job early, anxious, tearful, overwhelmed, and unable to function, with ideas of reference.  It was noted by her psychiatrist that he had filled out the FMLA form twice with return date based on evaluation and possible outcome, and that twice she could not stay at work.  He stated that this time she would be leaving with no possible dates of return due to the inability for the psychiatrist to come up with a date of return at the time based on clinical evaluation.  In February 2014, the Veteran's psychiatrist noted that the Veteran continued to have high levels of anxiety and depression, that her medication (bupropion) was being increased that day to 300 milligrams daily, that, despite not being at work, she still on occasions had somatic symptoms (nausea, dizziness) with no specific physical explanation, and that, at that stage, the psychiatrist was still not recommending that she return to work.

In March 2014, the Veteran reported an anxiety level so high that she had vomited recently, and it was noted that she continued to have anxiety related to her work environment and personal life despite medication adjustments and psychotherapy, and that long term intervention was needed.

The Veteran's attorney also submitted a May 2015 private psychological evaluation report from Dr. D.L., who reviewed the record and interviewed the Veteran for evaluation.  Dr. D.L. noted that the Veteran's last day of full time work had been October 31, 2013, that her anxiety had escalated to the point that she could no longer work, including a spiraling increase in the number of workdays interrupted, in addition to high levels of panic attacks, social isolation, paranoia, and difficulty with authority figures.  Dr. D.L. stated that the Veteran reported significant anxiety, tearfulness, and depressive symptoms, consistent with anxiety and major depression.  Dr. D.L. also stated that the Veteran's current level of functioning was characterized by severe and chronic levels of anxiety and moderate levels of depressive symptoms, decreased sleep, panic attacks four times per week, isolation, and impaired judgment; Dr. D.L. stated that the Veteran's anxiety was so serious that she had not worked full-time since November 1, 2013, and that her combination of emotional and cognitive difficulties had prevented her from working full-time.  Dr. D.L. further stated that, after reviewing the VA rating criteria, it was Dr. D.L's opinion that the correct rating for the Veteran's service-connected disability would be 70 percent due to her occupational and social impairment, and that she was totally unemployable, dating back to November 2013. 

Given the evidence as a whole, the Board finds that, beginning November 1, 2013, the Veteran's chronic adjustment disorder warrants a 70 percent rating.  Resolving doubt in the Veteran's favor, from that time her disability was productive of occupational and social impairment, and particularly occupational impairment, with deficiencies in most areas, such as work, judgment, thinking, and mood; in this regard, the Veteran's judgment during this period has been consistently noted to have been fair to poor, and her mood anxious and depressed, especially as it pertained to her occupational functioning.  Also, such impairment, particularly occupational impairment, has been due to such symptoms as near-continuous panic or depression affecting the ability to function appropriately and effectively, specifically in the context of employment, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  Considering the severity of the Veteran's symptomology in causing occupational impairment, and the severe level of occupational impairment caused by the Veteran's symptoms, resolving reasonable doubt in her favor, the Board finds that, beginning November 1, 2013, the Veteran's chronic adjustment disorder has reasonably approximated the criteria for a 70 percent rating under DC 9440.

At no point has the Veteran's psychiatric disability approximated the criteria for a 100 percent rating.  The record does not reflect, and the Veteran has not asserted, "total occupational and social impairment," despite her inability to maintain full-time employment.  Also, her psychiatric symptoms have never been noted to be of anywhere near the severity of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene,  disorientation, or severe memory loss.  In this regard, even the private psychological evaluation report from Dr. D.L. submitted by the Veteran's attorney reflects the opinion that, since November 2013, the Veteran's disability has approximated the criteria for a 70 percent rating under VA mental health disorder rating criteria.

Also, beginning November 1, 2013, the date that the Veteran first stopped working full time and initially received an FMLA form for time off from work due to psychiatric problems, the record reflects that the Veteran's service-connected disabilities, and particularly her psychiatric disability, have resulted in an inability to secure or follow a substantially gainful occupation.  The Board notes that, as of this date, the Veteran has met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  Thus, beginning November 1, 2013, the Veteran has met the criteria for a TDIU.

However, neither a rating in excess of 50 percent for chronic adjustment disorder nor a TDIU is warranted prior to November 1, 2013.  In its May 2014 decision, the Board discussed how, as reflected in the medical and lay evidence dated to May 2012, the symptoms of the Veteran's psychiatric disability more closely approximated those contemplated in the criteria for a 50 percent rating than those for a 70 percent rating under DC 9440, and how such symptoms resulted in social and occupational impairment with reduced reliability and productivity, but not with deficiencies in most areas or total impairment.  This analysis is incorporated by reference.

Additionally, VA treatment records prior to November 2013, while reflecting difficulty at work and occupational impairment, do not reflect the levels of severity of symptomology and impairment shown beginning in November 2013.  VA outpatient notes from the Veteran's psychiatrist as late as October 2013 reflect that, while she still suffered from anxiety and reported being unhappy at work and seeking another job, she reported "that the symptoms of depression are better," that "[s]he only has sporadic crying spells and the last episode was two weeks ago," and that she "sleeps well at night" and "her appetite is good."  Her global assessment of functioning (GAF) score was noted to be 63, reflecting some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130; American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

The Board notes the parties' determination in the February 2015 Joint Motion that, in determining the Veteran's proper rating, the Board should consider "a May 2012 personal hearing transcript where [the Veteran] described having anxiety attacks, avoiding her coworkers due to those attacks and that her productivity and motivation were affected," and "a November 2009 VA Compensation and Pension examination in which the examiner noted indicated [sic] that [the Veteran] currently worked but had lot of anxiety on the job."  The Board has considered such evidence.  However, while the Veteran's psychiatric symptoms were productive of occupational impairment, they did not render her unable to secure or follow a substantially gainful occupation, which she was able to do, and had been able to do for over four straight years, until November 2013.  In this regard, occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more frequently than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are explicitly listed as criteria for a 50 percent rating under DC 9440.  The record does not reflect, and the February 2015 Joint Motion did not identify, symptomatology of the severity of those symptoms listed in the criteria for a 70 percent rating under DC 9440 prior to November 1, 2013.  See Vazquez-Claudio, 713 F.3d at 117-18.

Moreover, again, Dr. D.L.'s May 2015 private psychological report, submitted by the Veteran's attorney, reflects the opinion that, beginning November 2013, the Veteran's service-connected disability would be 70 percent due to her occupational and social impairment under VA rating criteria, and that she was totally unemployable, dating back to November 2013, when she first stopped working; the examiner's opinion indicated that, prior to this, the Veteran's disability warranted a 50 percent rating under VA rating criteria.

Finally, the Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) prior to November 1, 2013.  However, while the Board recognizes the symptoms and functional impairment caused by the Veteran's psychiatric disability, as discussed above, such disability is adequately contemplated in the applicable rating criteria, and does not represent an unusual disability picture given her rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In view of the circumstances as a whole, the Board finds that the rating schedule has been adequate, even in regard to the combined effect of the Veteran's psychiatric disability with that of her service-connected back and left lower extremity disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, a rating of 70 percent for chronic adjustment disorder, but no greater, and a TDIU, are warranted beginning November 1, 2013, but that neither a rating greater than 50 percent for the disability, nor a TDIU, is warranted prior to that date, and there is no basis for further staged rating of the Veteran's disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a rating in excess of 50 percent chronic adjustment disorder prior to November 1, 2013, is denied.

A rating of 70 percent, but no greater, for chronic adjustment disorder beginning November 1, 2013, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A TDIU prior to November 1, 2013, is denied.

A TDIU beginning November 1, 2013, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


